Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.16 501 Merritt 7 5 th Floor Norwalk, CT 06851 May 4, 2007 Mr. Richard R. Rakowski 145 Springhouse Road Fairfield, CG 06905 Dear Richie: The purpose of this letter is to confirm our agreement that you will be paid from May 1, 2007 to August 31, 2007 at a rate equivalent to an annual $295,000 consulting fee. From September 1, 2007 to December 31, 2007, the equivalent annual fee will decrease to $175,000. From January 1, 2008, the equivalent annual fee will decrease to $125,000. Payments will be made within fifteen business days following the close of each month worked or termination of this agreement. This agreement does not include access to any company benefit programs. Either party may terminate this agreement at anytime without liability, including severance, or obligation other than salary earned but not paid at the date of termination. We have agreed you will help the company, Maintain, strengthen, and expand its relationship with Sephora. This activity will be measured by Cosmedicine sales to Sephora, Sephoras continued economic and executive team support for Cosmedicine, and the overall quality of the Companys dealings with Sephora. Facilitate the rapid building of an equally strong and productive relationship between Sephora and the Companys CEO Pat OCrowley. This will be measured by how quickly the relationship is established and the quality of the relationship. Help develop and expand the Companys and CEO Pat OCrowleys relationship with LVMH. This will be measured by the amount of growth equity LVMH invest in the company and the terms of that investmenttarget is as simple equity investment without other provisionsand the overall quality of the Companys and OCrowleys relationships with LVMH management. Assist the Company by developing and maintaining high Company visibility in the medical community including ASPS, select educational institutions, practice groups, and other professional organizations as determined by the Company. Carrying out special projects requested by the CEO.
